Case 3:19-cv-06916-MAS-ZNQ Document 19 Filed 01/21/20 Page 1 of 2 PageID: 42



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY
                                    TRENTON VICINAGE

THE INDEPENDENCE PROJECT, INC. et al,    :
                                         :
            Plaintiffs,                  :
                                         :
vs.                                      :                   Case No. 3:19-cv-06916-MAS-ZNQ
                                         :
RAMP GROUP, LLC,                         :
                                         :
                                         :
            Defendant.                   :
________________________________________ :


                                   NOTICE OF SETTLEMENT

        COMES NOW the Plaintiffs, with consent of Defendant, to inform the Court that the

 parties have agreed in principle to settle the above-captioned matter. The parties are in the process

 of finalizing a settlement agreement. Due to the parameters of the settlement, counsel for the

 parties expect to file stipulated dismissal within the next sixty days.



 Dated: January 21, 2020

                                                        Respectfully submitted,


                                                        /s/ Jon G. Shadinger Jr.
                                                        Jon G. Shadinger Jr., Esq.
                                                        Shadinger Law, LLC
                                                        160 Cumberland Avenue
                                                        Estell Manor, NJ 08319
                                                        Tel: (609) 319-5399
                                                        Fax: (314) 898-4053
                                                        js@shadingerlaw.com
                                                        Attorney for Plaintiffs
Case 3:19-cv-06916-MAS-ZNQ Document 19 Filed 01/21/20 Page 2 of 2 PageID: 43



                                CERTIFICATE OF SERVICE

   The undersigned hereby certifies that on the 21st day of January, 2020, I caused a true and

correct copy of the foregoing document to be electronically filed with the Clerk of Court using

the CM/ECF system, which will send notification of such filing to all counsel of record.




                                                                          /s/ Jon G. Shadinger Jr.
                                                                              Jon G. Shadinger Jr.
